Citation Nr: 1549850	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 and from July 1980 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was previously remanded by the Board in April 2015 in order for the Veteran to be afforded the opportunity to testify at a new hearing due to equipment malfunction in the audio recording of his first hearing.  The new video teleconference hearing was held before the Board in July 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran testified at the July 2015 hearing that during service he worked with tanks, lifting track pads and loading and unloading ammunition, which caused his back to start hurting and never got better.  He indicated he was probably lifting 50 to 100 pounds at different times.  Additionally, he would sometimes lift the tracks with other men, that weighed about 400 pounds.  He also was responsible for carrying the guns from the arms room down to the tank and then on top of the tank to mount it.  

Relating to back treatment while in-service, the representative indicated the Veteran had a single episode of treatment for lumbar spine pain after lifting the track pads while he was in service.  He has a vague memory of a back injury in 1975.  However, the Veteran has a limited memory of the medical aspect and mentioned that if he had gone to the medical staff and complained about discomfort in his back as a result of lifting the tracks, then he would not get promoted.

The record also includes buddy statements from D.S., the Veteran's wife, the Veteran's daughter and K.B. dated August 2015 which describe the Veteran's back condition following his military service.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case the Veteran has a diagnosis of chronic lumbar disk degeneration with pain and radiculitis, competent and credible statements about the onset and continuity of symptomatology, but the record does not include a medical opinion as to whether the Veteran's present disability and his continuous symptomatology are related to his service.  Therefore, an examination is necessary to determine the etiology of his current back disability.

In addition, relating to the Veteran's claim for an increase disability rating for bilateral hearing loss, the Veteran's February 2012 and December 2013 audiological examinations indicate a significant difference in hearing loss over that period of time.  Moreover, at the July 2015 hearing, the Veteran contends his hearing has worsened since the December 2013 examination and indicated he would submit an examination in support of his claim.  No examination was received by the Board; therefore, a remand is necessary to obtain another examination to determine the Veteran's present hearing loss before adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination to determine the nature and severity of any back disorder.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disorder had onset during active service, was directly caused by his active service, or manifested within 1 year following his active service.

The examiner must consider the credible statements of the Veteran, his spouse, his daughter, and his friends regarding the onset of symptoms and the continuity of symptoms related to his back in rendering his or her opinion as to etiology.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the development requested in paragraph 1, above, make arrangements for the Veteran to be afforded a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  

In addition to pure tone thresholds and speech recognition scores, the examiner should discuss the functional effects of the Veteran's service-connected hearing loss on his occupational and daily activities.

The examiner should also comment on the results of the February 2012 and December 2013 audiological examinations and the significantly different results obtained.

A complete rationale must be provided for all opinions presented.

4.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).

